Order entered October 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01057-CV

                     HYDROTECH ENGINEERING, INC., Appellant

                                             V.

     ICI CONSTRUCTION, INC.; PAVECON COMMERCIAL CONCRETE, LTD.;
        G & D POOL & SPA, INC.; H. E. JONES & COMPANY, INC., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05103

                                         ORDER
       The Court has before it appellee ICI Construction, Inc.’s motion to dismiss appeal and

appellant’s response to that motion. The Court DEFERS the motion to the submissions panel.

The Court also has before it appellees’ joint unopposed motion to extend time to file each

appellee’s brief. The Court GRANTS the motion and ORDERS appellees to file their briefs by

November 5, 2013. On its own motion, the Court CONSOLIDATES this appeal, cause number

05-13-01057-CV with cause number 05-13-00713-CV, styled Swaback Partners, PLLC v. OMP

Development, et al. The Court ORDERS the Clerk of the Court to remove all documents from

file number 05-13-01057-CV and to refile them in cause no. 05-13-00713-CV and to treat 05-13-
01057-CV as a closed case. The stay previously ordered by this Court in cause number 05-13-

00713-CV remains in effect until further order of this Court.


                                                     /s/    JIM MOSELEY
                                                            JUSTICE